Citation Nr: 1117988	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He served in Vietnam from October 1967 to October 1968 and received the Combat Infantry Badge.  His military occupational specialty was Ind Fire Crmn.  He participated in the Vietnam Counter Offensive Phase III and TET Counter Offensive.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously before the Board in December 2009 and June 2010.  In the December 2009 decision, the Board reopened the Veteran's claim for entitlement to service connection for hearing loss in the right ear and remanded the Veteran's claim for bilateral hearing loss for additional development.  In June 2010 the Board remanded for additional development and readjudication.  In April 2010, the RO granted service connection for tinnitus and assigned a 10 percent evaluation.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent medical evidence of record does not show that bilateral hearing loss manifested in service, manifested within one year after service or is causally related to or aggravated by service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2006 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a notice letter provided to the appellant in October 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the element required to establish service connection that were found insufficient in the previous denial.  Although this notice was sent after the initial adjudication, the Board reopened the Veteran's claim in December 2009, therefore, the untimely notice was not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Board notes that the RO attempted to obtain the SSA records, the results were unavailable and attempts were found to be futile in October 2007.  VA opinions with respect to the issue on appeal were obtained in February 2010 and June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board found that the initial examination was inadequate as it failed to address evidence in the claims file.  Therefore, the June 2010 opinion supplemented the initial examination.  The Board finds that the VA opinions were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease or an organic disease of the nervous system, such as sensorineural hearing loss, manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the service records show that the Veteran served in Vietnam and received the Combat Infantry Badge.  Additionally, the Veteran alleges that he participated in combat.  Based on the foregoing, the Board finds that the Veteran participated in combat.  See 38 U.S.C.A. § 1154(b).  Additionally, the Board has considered the Veteran's description of noise exposure in service.  The Board finds that the Veteran's claimed in-service noise exposure is consistent with his combat service and he has competently and credibly provided statements as to such acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Specifically, the Veteran contends that he was exposed to excessive noise during his military service while serving as a Ind. Fire Crewman.  Despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty in service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.   See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Thus, the Veteran's account of noise exposure is sufficient evidence of acoustic trauma during service and acoustic trauma in service is therefore conceded.  

In this case, the Veteran has current diagnoses of bilateral hearing loss.  The February 2010 VA Compensation and Pension Examination diagnosed the Veteran with bilateral sensorineural hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  In this case, in February 2010, the Veteran had an auditory threshold of 75 in the 4,000 Hertz frequency in the left ear.  Additionally, the speech recognition scores using the Maryland CNC Test were 84 in the right ear and 80 in the left ear, which is less than 94 percent.  Therefore, the Veteran's current hearing loss is considered a disability under VA regulations.  

The Veteran contends that his current hearing loss is related to acoustic trauma in service.  Review of the Veteran's service treatment records reveals that during the preinduction examination in February 1964, the Veteran did not report that he had ear problems or difficulty hearing.  The clinical examination of the Veteran's ears was normal and audiometric results did not show a hearing loss disability.  Upon induction in May 1967, the Veteran also did not report hearing difficulty or ear problems.  The induction examination also clinically evaluated the Veteran's ears as normal and the audiometric results did not show a hearing loss disability.  The Board acknowledges that the puretone threshold at 2000 Hertz was 35 decibels in May 1967.  In the April 1969 separation examination, the Veteran's ears were clinically evaluated as normal and the audiometric studies did not show a hearing loss disability.  In April 1969, the puretone threshold at 2000 Hertz was 5 decibels.  Further, in April 1969, the Veteran reported that he did not have hearing loss at separation from service.  

In a March 1973 Summary Report of Examination for Loss of Organic Hearing Acuity, the audiometric testing revealed essentially normal hearing acuity, bilaterally.  The puretone thresholds in the frequencies of 250, 500, 1,000, 2000 and 4,000 Hertz did not show a hearing loss disability.  

The Veteran submitted audiograms from 1971 from his employment at a casket company that were in graphical form.  The Veteran also submitted private hearing tests from his employment dated from 1984-2000.  The hearing tests show that the Veteran's hearing loss had increased in severity during that time period.  

A March 1994 VA Examination shows that the Veteran reported a history of noise exposure in service in Vietnam.  He also reported a history of occupational noise exposure and that he wore ear plugs while in noisy areas.  The audiometric testing of the right and left ear revealed a hearing loss disability under VA regulations.  

In a September 2006 VA Compensation and Pension Examination, a VA audiologist reviewed the claims file, medical records and examined the Veteran.  The audiologist noted the Veteran's employment with a casket company for 41 years.  The audiologist found normal hearing in the right ear as well as mild loss at 2 kHz, normal hearing at 4 kHz and a moderate loss at 8 kHz in the left ear in 1973.  There was also mild loss at 6 kHz in the right ear and a moderately severe loss at 4 kHz in the left ear in 1984.  The audiologist noted that the Veteran's hearing progressively declined from November 1984 until April 2000, including threshold shifts.  The audiologist noted that in April 2000 there was moderate to severe high frequency loss in the left ear and a mild sloping to severe hearing loss in the right ear.  The examiner noted that in the service treatment records in May 1967 and the separation examination in April 1969, the Veteran's hearing was normal bilaterally.  The audiologist also noted that the Veteran reported that he had bilateral hearing loss with a onset in 1968 that he believed to be caused by exposure to mortars in Vietnam.  After audiometric testing, review of the claims file and past medical records, the VA examiner found that the Veteran's hearing loss was not caused by combat noise exposure.  The rationale provided was that there was normal hearing at separation from service, the Veteran worked at the casket company and threshold shifts were evidence throughout his employment in 1984-2000.  

In the February 2010 VA Compensation and Pension Examination, the VA audiologist reviewed the claims file, including the medical records and service treatment records.  The audiologist noted the Veteran's in-service noise exposure as well as the occupational noise exposure while the Veteran worked for 41 years for a casket company.  The audiologist noted that hearing protection was worn towards the end of his career.  The audiologist also noted that the Veteran had bilateral occluding cerumen and cerumen management was attempted, but unsuccessful.  The audiologist noted that the Veteran displayed discomfort and was provided with an ear wax removal kit for at home cerumen management.  He denied any history of ear disease or head or ear trauma.  The puretone testing revealed normal hearing through 4 kHz, sloping to a moderately severe sensorineural hearing loss in the right ear and normal hearing through 1 kHz, sloping to a severe predominantly sensorineural hearing loss in the left ear.  The audiologist also noted the diagnosis of impacted cerumen.  The audiologist opined that hearing loss was not caused by or a result of military noise.  The rationale was that there was normal hearing at the time of separation from service and the Veteran worked for a casket company from September 1965 until February 2006.  The hearing test results displayed threshold shifts and decline in hearing throughout employment from 1984 to 2000.  

In the June 2010 VA Compensation and Pension Examination, the VA audiologist reviewed the medical records, including the claims file.  The audiologist noted the Veteran's combat service.  The audiologist noted that the August 1971 records show impacted cerumen bilaterally.  The audiometric results revealed normal hearing at 1000 Hz with mild to moderate hearing loss at 500 and 2000-6000 Hz in the right ear and normal hearing at 500-1000 Hz with a mild to severe hearing loss at 2000-6000 Hz in the left ear.  The Veteran reported noticing hearing loss since returning from Vietnam.  The Veteran also reported using hearing protection, but not regularly.  The examiner noted that a description of the Veteran's employment included that the Veteran was working in a continuous steady noise and continuous impulse noise and the noise was present 90% of the time.  He had been working for two years and two months at that time.  The most recent noise exposure was 4+ days and he denied wearing hearing protection.  The examiner noted that in August 1971, the Veteran still had impacted cerumen bilaterally.  The audiometric test results illustrated mild to severe hearing loss bilaterally.  In September 1971, the Veteran had irrigation approximately 3-4 weeks ago.  The results illustrated normal hearing at 500-6000 Hz in the right ear and normal hearing at 500-1000 Hz in and 3000-4000 Hz with a mild loss at 2000 and 6000 Hz.  

The audiologist opined that the Veteran's hearing loss was not caused by or a result of combat noise exposure.  The audiologist's rationale was in agreement with the previous examiner's opinion in that the Veteran has normal hearing at his exit examination and he worked for a casket company for 41 years, with hearing protection used only in the later year.  Further, his industrial hearing tests illustrated a decreased in thresholds between 1984 and 2000.  With regards to the hearing evaluations completed in 1971, the audiologist explained that the varying degrees of hearing were due to cerumen impaction.  The audiologist noted that the September 1971 examination shows the Veteran's hearing with no cerumen which illustrated normal hearing in the right ear and mild hearing loss at 6000 Hz in the left ear.  The August 1971 examination also shows that he worked around continuous and impulse noises 90 % of the time and did not use hearing protection, therefore this slight shift at 6000 Hz in the left ear was a result of his occupational noise exposure as his hearing was normal at his exit examination.  In addition, the audiologist found that the validity of the three examinations performed in 1971 was questionable as there were question marks on all three exams under the Bekesy tracing without any explanation.  

Initially, the Board notes that the medical evidence of record does not depict symptoms of or a diagnosis of bilateral hearing loss within one year after separation from service.  The Board acknowledges the audiograms that the Veteran submitted from his employer dated in 1971.  The Board notes that these audiograms are in graph form and the results have not been interpreted.  Even so, as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, the Board finds that interpretation of these audiograms is not necessary.  Although these audiograms may show a hearing loss disability, they are dated in 1971.  As the Veteran was discharged from service in 1969, these audiograms do not show that there was a disability within one year after service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the Veteran's assertions that he had hearing loss in service.  However, the service treatment records do not reveal that the Veteran had a bilateral hearing loss disability during service.  The service treatment records do not show complaints of hearing loss.  Particularly, the separation examination also does not show a hearing loss disability and the Veteran reported that he did not have hearing loss.  Except for the 2000 hertz reading in the induction examination, the evidence shows that the Veteran's hearing was within normal limits throughout service.  

Regarding the 35 decibel reading at 2000 hertz in the entrance examination, a Veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.304(b).  In this case, although one puretone threshold revealed some degree of hearing loss, one puretone threshold reading is not considered a disability.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 160 (1993) (determining that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss).  Moreover, the evidence shows that this condition was acute and was not present at separation from service.  At separation from service, the audiometric testing revealed 5 decibels at 2000 hertz.  As such, there was no increase in severity during service showing that the Veteran's hearing was aggravated in service.  38 C.F.R. § 3.306(b).  

The Board notes that the Veteran, as a lay person, is competent to note a decrease in his hearing during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, he is not competent to provide evidence that he had a chronic hearing loss disability which met the requirements of 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based on the foregoing, the Board finds that the Veteran's assertion that hearing loss began during service is not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

As such, the critical question in the present case turns upon whether the Veteran's current bilateral hearing loss disability is etiologically related to his active military service.  This may be shown either through continuity of symptomatology since service or through competent evidence of a nexus between his current complaints and service.  38 C.F.R. § 3.303.

The Board finds that the evidence of record does not show that there was continuity of hearing loss since service.  Particularly, the March 1973, audiological testing reveals essentially normal hearing and does not show a hearing loss disability as defined by VA regulations.  Although the Veteran has reported that he had hearing problems since service, the March 1973 audiological results contradict his assertions.  Further, the Veteran's own statements in service conflict with the current information provided by the Veteran.  The Veteran specifically denied hearing loss as part of his evaluation for separation from service.  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to his statement that his hearing disability began in service.

As such, the Board will also address whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss disability and his active service.  Here, although the Veteran has asserted that his current bilateral hearing loss is related to his period of active service, the competent evidence of record does not support his contentions .  While the Veteran is considered competent to report his hearing difficulties, his opinion regarding the cause of his hearing loss is afforded no probative value because, as a lay person, he lacks the requisite medical expertise to determine the severity of hearing loss or render a competent medical opinion regarding its cause. Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In contrast, the VA opinions are adequate.  As a whole, they are based upon consideration of the Veteran's prior medical history and examinations, and also describes the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The VA examiners concluded that the Veteran's hearing loss was not related to service.  The examiners noted that the Veteran's hearing loss was within normal limits at separation from service and the Veteran had 41 years of occupational noise exposure.  The examiner concluded that the civilian occupational noise exposure history with hearing protection only in the later years, was significant enough to cause noise induced hearing loss.  

With respect to the VA examination in June 2010, the VA examiner reviewed the claims file and obtained an oral history of noise exposure and hearing loss from the Veteran.  Thereafter, the VA examiner also provided a negative opinion asserting that the Veteran's hearing loss is not caused by or a result of combat acoustic trauma in service.  The examiner noted that the pertinent evidence showed a longstanding history of civilian noise exposure without hearing protection, no complaints of hearing loss in service and hearing within normal limits at separation from service.  The examiner specifically noted that the audiological examinations in 1971 were questionable and that they revealed decreased hearing due to cerumen accumulation.  This opinion was based on clinical experience, evidence reviewed and evidence provided by the Veteran.  The Board also finds it persuasive that the record does not contain any competent medical evidence or opinion that would indicate the Veteran's bilateral hearing loss is related to the loud noise exposure in service.  As such, the Board concludes that this opinion is highly probative and persuasive as the examiner provided a clear rationale for the conclusion based on the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  It is also concluded that the June 2010 medical opinion is in essential compliance with the remand order of that same month.

Additionally, the Veteran contends that his bilateral hearing loss was caused by military service.  Lay persons can provide an account of observable symptoms, such as in this case the Veteran's observation that he has difficulty hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, the Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's hearing loss and exposure to loud noise during military service.  As discussed above, the only competent medical evidence of record asserts that the Veteran's bilateral hearing loss is not related to his military service.  Therefore, the Board affords greater probative value to the opinion provided by the VA examiner with respect to the claim for service connection for hearing loss as the VA examiner has the requisite expertise to render such opinion and provided a sound rationale for the opinion based on review of the claims folder and examination of the Veteran.  

Thus, in consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral hearing loss.  Although the Veteran is shown to have sustained acoustic trauma in service, a bilateral hearing impairment as defined by VA regulation did not manifest until more than a year after service and has not been linked by competent medical opinion to active military service to include acoustic trauma sustained therein.  Thus, the competent evidence of record does not establish a causal link between the Veteran's current bilateral hearing loss and his period of active military service.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat).  

In reaching the above conclusion pertaining to hearing loss, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's bilateral hearing loss claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


